DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejection of claims 8-17 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 8, 13, and 14 have been amended.  Thus, claims 8-17 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 10, 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nicodemus et al. [U.S. Patent Publication 2018/0072345] in view of Levy et al. [U.S. Patent Publication 2019/0137290], and in further view of Lee [U.S. Patent Publication 2019/0217816] and Haag [U.S. Patent Publication 2003/0069665]

With regard to claim 8, Nicodemus et al. meets the limitations of:
in response to granting the drive release, transferring, by the parking system, the motor vehicle to a free parking space of the parking system without a driver and autonomous transferring of the motor vehicle [a vehicle being controlled by an external control device that enables the autonomous control of the vehicle to a parking space (paragraphs 0021, 0022, and 0023)]
However, Nicodemus et al. fails to disclose of autonomous transferring of the motor vehicle, the motor vehicle user transmitting the release code to the parking system in order to grant a drive release and outputting, by the motor vehicle, the release code to a motor vehicle user in a perceivable manner.  In the field of vehicle control systems, Levy et al. teaches:
autonomous transferring of the motor vehicle and the motor vehicle user transmitting the release code to the parking system in order to grant a drive release [an autonomous vehicle having a vehicle display and control system where the vehicle texts a user to provide it with a code to enable its autonomous driving ability (paragraph 0057)]

outputting, by the motor vehicle, the release code to a motor vehicle user in a perceivable manner [the generation of a scannable visual code by the head unit of a vehicle (paragraph 0015)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Nicodemus et al., Levy et al., and Lee to create a vehicle transfer method wherein a user inputs a code to release a user’s vehicle for control by a parking management system where said code is also visually perceptible in the user’s vehicle in order to allow the user to verify the code is the correct one that has been inputted by the user to release the vehicle. However, the combination of Nicodemus et al, Levy et al., and Lee fails to disclose of a method for transferring a motor vehicle in a parking system, the method comprising transmitting, by the parking system, a release code to the motor vehicle.  In the field of automated parking systems, Haag teaches:
a method for transferring a motor vehicle in a parking system, the method comprising transmitting, by the parking system, a release code to the motor vehicle [a patron being provided with an authorization code (paragraph 0107)]


	With regard to claim 9, the combination of Nicodemus et al. and Levy et al. fails to disclose of the release code is a sequence of alphanumeric characters.  In the field of vehicle control systems, Lee teaches:
the release code is a sequence of alphanumeric characters [the generation of a scannable visual code by the head unit of a vehicle (paragraph 0015) where visual codes can be alphanumeric in nature]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Nicodemus et al., Levy et al., and Lee to create a vehicle transfer method wherein a user inputs an alphanumerical code that has been generated by a parking management system to release a user’s vehicle stored in a parking area and also display the code on a screen in order to allow the user to verify the code is the correct one that has been inputted by the user to release the vehicle wherein the motivation to combine is monitor and control a parking operation (Lee, paragraph 0002).



	With regard to claim 11, Nicodemus et al. meets the limitation of:
the parking system and a mobile input device [a vehicle being controlled by an external control device that enables the autonomous control of the vehicle to a parking space (paragraphs 0021, 0022, and 0023) and a mobile communication device (paragraph 0031)]
However, Nicodemus et al. fails to disclose of the transmitting the release code.  In the field of automated parking systems, Haag teaches:
transmitting the release code [a patron being provided with an authorization code (paragraph 0107)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Nicodemus et al., Levy et al., Lee, and Haag to create a vehicle transfer method wherein a user inputs a code to release a user’s vehicle for control by a parking management system to release a user’s control of a vehicle stored in a parking area where said code is also visually perceptible in the user’s vehicle in order to allow the user to verify the code is the correct one that has been inputted by the user to release the vehicle wherein the motivation to combine is monitor and control a parking operation (Lee, paragraph 0002).

	With regard to claim 12, Nicodemus et al. meets the limitations of:
parking, by the motor vehicle user, the motor vehicle in a transfer zone of the parking system [a vehicle being controlled by an external control device that enables the autonomous control of the vehicle to a parking space (paragraphs 0021, 0022, and 0023)]
However, Nicodemus et al. fails to disclose of in response to the parking, transmitting, by the motor vehicle user, the release code.  In the field of vehicle control systems, Lee teaches:
in response to the parking, transmitting, by the motor vehicle user, the release code [the generation of a scannable visual code by the head unit of a vehicle (paragraph 0015)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Nicodemus et al., Levy et al., and Lee to create a vehicle transfer method wherein a user inputs a code to release a user’s vehicle for control by a parking management system where said code is also visually perceptible in the user’s vehicle in order to allow the user to verify the code is the correct one that has been inputted by the user to release the vehicle wherein the motivation to combine is monitor and control a parking operation (Lee, paragraph 0002).

With regard to claim 13, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 15, the combination of Nicodemus et al. and Levy et al. fails to disclose of transmitting, by the motor vehicle user, the release code to the parking system and establishing, by a radio of the parking system, a data connection between the parking system and a mobile input device of the motor vehicle user. In the field of vehicle control systems, Lee teaches:
establishing, by a radio of the parking system, a data connection between the parking system and a mobile input device of the motor vehicle user [the generation of a scannable visual code by the head unit of a vehicle (paragraph 0015)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Nicodemus et al., Levy et al., and Lee to create a vehicle transfer method wherein a user inputs a code to release a user’s vehicle for control by a parking management system where said code is also visually perceptible in the user’s vehicle in order to allow the user to verify the code is the correct one that has been inputted by the user to release the vehicle.  However, the combination of Nicodemus et al., Levy et al., and Lee fails to disclose of transmitting, by the motor vehicle user, the release code to the parking system.  In the field of automated parking systems, Haag meets the limitation of:
transmitting, by the motor vehicle user, the release code to the parking system [a patron being provided with an authorization code (paragraph 0107)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Nicodemus et al., Levy et al., Lee, and Haag to create a vehicle transfer method wherein a user inputs a code to release a user’s vehicle for control by a parking management system to release a user’s control of a vehicle stored in a parking area where said code is also visually perceptible in the user’s vehicle in order to allow the user to verify the code is the correct one that has been inputted by the user to release the vehicle wherein the motivation to combine is monitor and control a parking operation (Lee, paragraph 0002).

With regard to claim 16, please refer to the rejection for claim 15 as the citations meet the limitations of the present claim.
Claim 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nicodemus et al. [U.S. Patent Publication 2018/0072345] in view of Lee [U.S. Patent Publication 2019/0217816]

With regard to claim 14, Nicodemus et al. meets the limitations of:
a motor vehicle for use in a parking system wherein the motor vehicle is configured to be transferred by the parking system to a free parking space without a driver and autonomous transferring of the vehicle [a vehicle being controlled by an external control device that enables the autonomous control of the vehicle to a parking space (paragraphs 0021, 0022, and 0023)]
However, Nicodemus et al. fails to disclose of outputting, by the motor vehicle, the release code to a motor vehicle user in a perceivable manner and a controller and radio.  In the field of vehicle control systems, Lee teaches:
outputting, by the motor vehicle, the release code to a motor vehicle user in a perceivable manner [the generation of a scannable visual code by the head unit of a vehicle (paragraph 0015)]
a controller and radio [a user terminal used for communicating with a vehicle in a wireless manner (paragraphs 0015 and 0017)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Nicodemus et al. and Lee to create a vehicle transfer method wherein a user inputs a code to release control of the vehicle to a parking system where said code is also visually perceptible in the user’s vehicle in order to allow the user to verify the code is the 

	With regard to claim 17, please refer to the rejection for claim 14 as the citations meet the limitation of the present claim.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 8-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Nicodemus et al. [U.S. Patent Publication 2017/0092130] and Levy et al. [U.S. Patent Publication 2019/0137290]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689